DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Regarding claims 1-9 and 11-13 applicant's arguments filed 10/4/21 have been fully considered but they are not persuasive.
Regarding claim 1, applicant has argued that laminating two components together involves applying one preformed component to another preformed component.  This is not found to be persuasive as the reference explicitly refers to layer 1002 as a laminate [0125].  If applicant would like it require the claim require applying two pre-formed components together this must be added to the claim.  Applicant further argues that the element 1002 is not flexed or stressed in a curved configuration.  However the claim only requires the second component laminated together in a stressed configuration and the assembly is in a curved configuration which is taught by the reference.  The adhesive is cured prior to the cutting step (see [0126] and [0127]) and that appears to be the only limitation required by the claim as the edges of the entire backplane and medium layer are cut prior to sealing. The limitation of stressed applicant relies on is also overly narrow.  Dictionary.com defines stress as “the physical pressure, pull, or other force exerted on one thing by another; strain.”  An adhesive that joins layer 1004 and 1000 will ultimately have one force exerted on as by definition it used to adhere two elements together this can be considered the stress.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kazlas US 2004/0180476.
Regarding claim 1, Kazlas teaches a method, comprising: forming a flexible assembly (fig. 12) including a stack of layers defining electrical control circuitry for a sensor or display, wherein the flexible assembly has a curved configuration and comprises at least first (1000) and second components (1002) laminated together in stressed configurations; and while the assembly is in the curved configuration, cutting through at least the at least first and second components to produce one or more aligned edges in the at least first and second components (see fig. 13 1008 and [0127]).
Regarding claims 2 and 3, Kazlas teaches  wherein forming the assembly comprises laminating the first component (1000) to a third flexible component (1006) in a curved configuration, and then laminating the second component (1006) to the first component in situ on the third component or 
 wherein forming the assembly comprises laminating the first component to the second component, and laminating the first component to a third component in a curved configuration, with the second component laminated to the first component.  The order in which the components are laminated is considered trivial and there does not appear to be any significant difference between the two processes.
	Regarding claim 4, Kazlas teaches the cutting comprises cutting through also the third component (see fig. 12 -13 and [0127]).]
	Regarding claim 5, Kazlas teaches the third component comprises a flexible window/cover component (protective layer see [0123]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 -8  and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kazlas.
Regarding claim 6 and 8, Kazlas teaches the assembly comprises a liquid crystal cell (see [0132]) but does not explicitly teach the liquid crystal is interposed between two orthogonal polariser films.   However a liquid crystal layer interposed between two orthogonal polarizer films is a common configuration to implement a basic liquid crystal display.    One of ordinary skill in the art would implement two polarizers are crossed such that light is normally blocked and the liquid crystal layer adjusts the polarization state relative to the polarizer axes to vary how the light is transmitted.  Therefore, it would have been obvious to one of ordinary skill in the art to interpose the liquid crystal layer between two orthogonal polarizer films to implement a liquid crystal display.
Regarding claim 7, Kazlas teaches the first and second components comprise two encapsulation films (1000 and 1006) between which the liquid crystal cell (1002 see [0132]) and polariser films are interposed (see claim 6 rejection)  wherein the cutting comprises cutting at least through the two encapsulation films to produce aligned edges in at least the two encapsulation films.  Kazlas does not explicitly recite cutting through the window/cover component to produced an alignment between the window/cover component and the encapsulation films however this is considered obvious as Kazlas does teach a cover component [0123] as part of 1006 and does describe cutting element 1006 ([0127]) therefore also cutting through the window/cover to produce alignment with the encapsulation films would also be considered obvious.
.
Claims 9 and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kazlas in view of An US 2013/0321740.
Regarding claim 9, Kazlas teaches all the limtiations of claim 9 except the method according to claim 1, comprising mounting the flexible assembly on a component.
An teaches mounting the flexible assembly on a component (see fig. 6 150) for providing a light source, therefore, it would have been obvious to one of ordinary skill in the art to modify Kazlas in view of An to provide a light source.
Regarding claim 11, Kazlas teaches the flexible assembly has a first radius of curvature in the curved configuration, and the component has a second radius of curvature smaller than the first radius of curvature (se figs 12-13). 
Regarding claim 12, Kazlas and An do not explicitly teach wherein mounting the flexible assembly on the component comprises flexing the flexible assembly away from the curved configuration however this is considered obvious as flexing away from a curved configuration would mean just bending in slightly which could be done for numerous reason such as fitting.
Allowable Subject Matter
Claims 14-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHU VU whose telephone number is (571)272-1562.  The examiner can normally be reached on 11:00 - 7:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on 571-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/PHU VU/Primary Examiner, Art Unit 2871